Dissenting Opinion by
Judge Doyle:
I respectfully dissent. While acknowledging that an elevated canopy is not within the ordinary under*28standing of the term “service equipment”, once granted that gasoline pumps are themselves items of service equipment, an elevated canopy over the pumps would also be within the conception, given the specific frame of reference here, “gasoline pumps and other service equipment” (emphasis added). I believe the canopy would therefore be within the exception to the sixty foot set-back requirement.